Dissenting Opinion
Jackson, C. J.
It appears to me, from the record, that the circumstances under which appellant’s plea of guilty was entered and accepted, were such that even the trial judge had doubts as to the advisability of accepting the same.
At the hearing on the petition for writ of error coram nobis there were admitted in evidence three affidavits, self serving in nature, instead of testimony of the parties making such affidavits. The introduction of the probation officer’s report, as such, in my opinion was prejudicial to the rights of the appellant and constitutes error.
*199I might point out that it is difficult, to say the least, for an inmate of one of the penal institutions to obtain counter-affidavits in cases such as this.
The judgment should be reversed.
Noté. — Reported in 188 N. E.- 2d 825.